Citation Nr: 0719189	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  04-41 487A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses incurred from January 
19, 2004 through January 20, 2004.


REPRESENTATION

Appellant represented by:	To be determined


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1967 to August 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 determination by the Department of 
Veterans Affairs (VA) Medical Center (MC) in Muskogee, 
Oklahoma. The veteran had a hearing before the Board in 
February 2006 and the transcript is of record.

The Board notes the veteran's claim included reimbursement 
for private medical expenses incurred from January 17, 2004 
through January 20, 2004.  The May 2004 VAMC determination 
granted reimbursement for medical expenses incurred for 
treatment from January 17, 2004 through January 18, 2004.  
The issue, therefore, has been recharacterized above.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks reimbursement for unauthorized private 
medical treatment from January 19, 2004 to January 20, 2004 
in connection with treatment for chest pains and abdominal 
pain.  The veteran was admitted to St. Francis Hospital on 
January 17, 2004 by ambulance and remained until January 20, 
2004.  The veteran's treatment in question was for a 
nonservice-connected condition, but the veteran is currently 
100 percent service-connected for post-traumatic stress 
disorder (PTSD).

Generally, to establish eligibility for payment or 
reimbursement of medical expenses incurred at a non-VA 
facility, a claimant must satisfy three conditions. There 
must be a showing that:

        (a) The care and services rendered were either:

        (1) for an adjudicated service-connected 
disability, or
(2) for a non-service-connected disability 
associated with and held to be aggravating an 
adjudicated service-connected disability, or
(3) for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a 
service-connected disability, or
(4) for any injury, illness, or dental condition in 
the case of a veteran who is participating in a 
rehabilitation program and who is medically 
determined to be in need of hospital care or 
medical services for reasons set forth in 38 C.F.R. 
§ 17.48(j); and

(b) The services were rendered in a medical emergency of 
such nature that delay would have been hazardous to life 
or health; and

(c) No VA or other Federal facilities were feasibly 
available and an attempt to use them beforehand or 
obtain prior VA authorization for the services required 
would not have been reasonable, sound, wise, or 
practicable, or treatment had been or would have been 
refused.

See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120; see also Zimick 
v. West, 11 Vet. App. 45, 49 (1998).

Failure to satisfy any of the three criteria listed above 
precludes VA from paying unauthorized medical expenses 
incurred at a private facility. Zimick, 11 Vet. App. at 49; 
see also Malone v. Gober, 10 Vet. App. 539, 542 (1997), 
citing Cotton v. Brown, 7 Vet. App. 325, 327 (1995); H.R. 
Rep. No. 93-368, at 9 (July 10, 1973) ("[The proposed 
provision a]uthorizes reimbursement of certain veterans who 
have service-connected disabilities, under limited 
circumstances, for reasonable value of hospital care or 
medical services . . . from sources other than the VA. 
Eligible veterans are those receiving treatment for a 
service-connected disability. . . . Services must be rendered 
in a medical emergency and VA or other Federal facilities 
must not be feasibly available.").

The Board notes that the Veterans Millennium Health Care and 
Benefits Act, which became effective in May 2000, also 
provides general authority for reimbursement for the 
reasonable value of emergency treatment furnished in a non- 
Department facility to those veterans who are active 
Department health-care participants (enrolled in the annual 
patient enrollment system and recipients of Department 
hospital, nursing home, or domiciliary care under such system 
within the last 24-month period) and who are personally 
liable for such treatment and not eligible for reimbursement 
under the provisions of 38 U.S.C.A. § 1728. See 38 U.S.C.A. § 
1725. 

In this case, § 1728 is applicable in light of the fact that 
the veteran is 100 percent service-connected for a 
psychiatric disability, permanent in nature. See 38 U.S.C.A. 
§ 1728(a). 

The VAMC in Muskogee, applying § 1728, denied the veteran's 
request for reimbursement from January 19, 2004 to January 
20, 2004 on the ground that the veteran's condition had 
stabilized as of January 18, 2004 and, therefore, the veteran 
could have been transferred to a VA facility.  

The VAMC in Muskogee, Oklahoma was contacted on January 18, 
2004 where St. Francis' Charge Nurse had told the VAMC that 
the veteran was unstable at that time.  The VAMC informed the 
charge nurse that the VA "...is on ICU DIVERT."  The VAMC was 
in contact with St. Francis again on January 20, 2004 where 
the social worker "Betty" informed VAMC that the veteran 
was undergoing tests and if the tests were negative, the 
veteran would be discharged.  The veteran was indeed 
discharged on January 20, 2004 later that evening. 

The record is incomplete.  The email record from VAMC 
indicates the veteran was unstable and no VA facilities were 
available as of January 18, 2004.  Although the VAMC was in 
contact again with St. Francis on January 20, 2004, the 
actual substance of these communications is incomplete.  The 
only documentation of the communications between VAMC and St. 
Francis, moreover, is a limited email record from the VAMC.  
Attempts should be made to secure any documentation of these 
communications from St. Francis. 

Also, as noted during the hearing, the personnel at the RO 
who maintain jurisdiction over the veteran's regular claims 
file indicated that he had appointed Veterans of Foreign Wars 
as his representative.  However, throughout the course of 
this appeal, the VAMC sent copies of all documents to 
Disabled American Veterans, and that organization also 
presented written argument on the veteran's behalf.  The 
issue of the proper representative should be clarified on 
appeal.

Accordingly, the case is REMANDED for the following action:

1. The VAMC/AMC should request medical 
records from St. Francis Hospital, to 
include Social Worker's records of any and 
all communications made with the VAMC from 
January 17, 2004 to January 20, 2004 in 
connection with the veteran's treatment 
and possible transfer to VA facilities.  
All efforts to obtain these records, 
including follow-up requests, if 
appropriate, should be fully documented.

2.  Ask the veteran to clarify whether he 
desires representation by the Veterans of 
Foreign Wars, Disabled American Veterans, 
or any other veterans' service 
organization, and to complete the proper 
form authorizing such representation.

3.  Then readjudicate the claim for 
entitlement to reimbursement for 
unauthorized private medical expenses from 
January 19, 2004 to January 20, 2004 under 
38 U.S.C.A. § 1728 (West 2002 & Supp. 
2007).  If the decision remains adverse to 
the veteran in any way, provide him and 
his representative with a supplemental 
statement of the case that discusses all 
relevant laws and regulations, the 
evidence considered, and the bases for the 
decision.  Then, return the case to the 
Board for its review, as appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 and Supp. 2007), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2006).



